t c summary opinion united_states tax_court steven arnold diem petitioner v commissioner of internal revenue respondent docket no 15994-04s filed date steven arnold diem pro_se catherine l campbell for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for an addition_to_tax under sec_1unless otherwise indicated section references hereafter are to the internal_revenue_code as amended a in the amount of dollar_figure and an addition_to_tax under sec_6651 in the amount of dollar_figure at trial respondent conceded the sec_6651 addition_to_tax the issues for decision are whether payments received by petitioner during from the san francisco california employees’ retirement_system are excludable from gross_income under sec_104 and sec_1_104-1 income_tax regs as payments in the nature of workmen’s compensation and whether petitioner is liable for the sec_6651 addition_to_tax some of the facts were stipulated those facts and the accompanying exhibits are so found and are incorporated herein by reference petitioner’s legal residence at the time the petition was filed was victoria b c canada petitioner was employed as a fireman by the city of san francisco california for years from to prior to that he was a fireman for the city of oakland california for years during the year petitioner was determined to be totally disabled by the san francisco fire department his disability was determined to have been caused by stress over a sustained period of time attributable to petitioner’s coworkers it was determined that this condition rendered petitioner incapable of performing his duties with the san francisco fire department petitioner initially applied for industrial disability retirement benefits from the city of san francisco petitioner was approved for benefits under this program the parties agree that the benefits under this program were equivalent to workmen’s compensation benefits and accordingly such benefits would not constitute gross_income since petitioner’s disabling condition was sustained within the scope of and in the course of his employment sec_104 however petitioner never received any benefits under the industrial disability retirement benefits program petitioner’s award had been made by the american arbitration association before any benefits were paid to him the city of san francisco through its general counsel refused to honor the determination and threatened to challenge the award in court petitioner was represented by counsel and the two had several conferences with officials of the city regarding the matter in that discourse the representatives of the city of san francisco represented to petitioner and his attorney that if petitioner instead chose a nonindustrial disability retirement the city would not oppose such an award petitioner received an assurance by the city which was attested to by a representative of the irs who was present at one of the conferences that the benefits from a nonindustrial disability retirement program would not constitute gross_income the benefits under the nonindustrial disability program however were based on age and years_of_service because of the representation that the nonindustrial disability benefits did not constitute gross_income and considering further that the litigation that was threatened by the city could be protracted and the outcome uncertain petitioner and his attorney agreed that petitioner would accept the nonindustrial benefits he began drawing the nonindustrial benefits in and received dollar_figure that year on the federal_income_tax return prepared by petitioner for the dollar_figure was reported as pension income but on line of form_1040 u s individual_income_tax_return he listed a negative income amount of dollar_figure which he described on line of the return as nontaxable pension in lieu of workers comp in the notice_of_deficiency respondent determined that the dollar_figure constituted gross_income in general gross_income includes all income from whatever source derived sec_61 however sec_104 excludes from gross_income amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness 2since this issue involves a question of law as to whether the pension income is taxable and there are no facts in dispute the court decides the issue without regard to the burden_of_proof see sec_7491 as to the sec_6651 addition_to_tax the burden of production is on respondent under sec_7491 however the burden_of_proof remains on petitioner to persuade the court the imposition of the addition_to_tax is incorrect 116_tc_438 sec_1_104-1 income_tax regs provides in pertinent part sec_104 excludes from gross_income amounts which are received by an employee under a workmen’s compensation act or under a statute in the nature of a workmen’s compensation act which provides compensation to employees for personal injuries or sickness incurred in the course of employment however sec_104 does not apply to a retirement pension or annuity to the extent that it is determined by reference to the employee’s age or length of service or the employee’s prior contributions even though the employee’s retirement is occasioned by an occupational injury or sickness emphasis added this and other courts have consistently held that in order to be excludable under the provisions of sec_104 retirement benefits or payments may not be based upon any factor other than disability and where benefits are based upon any other factor such as age or length of service on the job the retirement_plan under which such benefits are paid will not qualify as being similar to workmen’s compensation acts within the meaning of sec_104 78_tc_864 affd 709_f2d_1206 8th cir 156_fsupp_751 mabry v commissioner tcmemo_1985_328 dauria v commissioner tcmemo_1982_458 carlton v united_states cl_ct affd 782_f2d_173 fed cir there is no dispute that the benefits petitioner received came from the nonindustrial disability retirement program and the benefits under that program were based upon petitioner’s age and length of service such benefits therefore do not qualify under sec_104 and sec_1_104-1 income_tax regs quoted above the benefits paid to petitioner therefore are includable in gross_income petitioner contends however that the city of san francisco through its representatives as well as an agent of the irs assured him and his attorney that the benefits under the nonindustrial disability retirement_system were in lieu of workmen’s compensation benefits and that the nonindustrial disability benefits would not constitute gross_income the court concludes otherwise because the benefits were based upon age and length of service and were not based upon personal injuries or sickness whatever advice or representation that was made to petitioner has no bearing upon the court’s decision here the law is well settled that the commissioner is not estopped and cannot be bound by erroneous acts or omissions of his agents or representations by other parties such as the employer authoritative tax law is contained in statutes regulations and judicial decisions zimmerman v commissioner 71_tc_367 affd without published opinion 614_f2d_1294 2d cir 59_tc_456 a taxpayer cannot prevail simply because he relied on incorrect advice from his attorney regarding the tax consequences of the settlement coats v commissioner tcmemo_1977_407 affd without published opinion 626_f2d_865 9th cir the representations that were made by the city of san francisco and an irs agent do not carry the weight of law respondent therefore is sustained on this issue as the benefits petitioner received were based on age and years_of_service the remaining issue is respondent’s determination of the addition_to_tax under sec_6651 at trial respondent offered into evidence certification that there was no record of filing of an income_tax return by petitioner for the year at issue petitioner argued otherwise and submitted to the court a copy of the return he claimed he filed for the court need not address whether a return was in fact filed the copy of the return petitioner offered into evidence for bears a signature date of date under sec_6072 calendar_year taxpayers such as petitioner are required to file their income_tax returns by april following the close of the taxable_year for the year in the absence of any extensions the return for that year should have been filed on or before date the return claimed to have been filed by petitioner bears the signature date of date several years after the return was due to be filed respondent therefore is sustained on this issue since the return if filed was not timely reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent for the deficiency and for the sec_6651 addition_to_tax and for petitioner for the sec_6651 addition_to_tax
